Case 1:15-cv-00605-RLY-TAB Document 339 Filed 10/18/19 Page 1 of 1 PageID #: 3282

                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                                            www.uscourts.gov

            NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

  Instructions: Complete this form and e-file it in each open case you list below. The event used to
  e-file this change is under the Notice Section, subsection Notice of Address Change. It is
  important that you select this event for either an address change or name change. If you have a
  change to your e-mail address, this does not need to be e-filed with the court. However, you are
  responsible for updating and maintaining your e-mail address within CM/ECF. IT IS
  IMPERATIVE TO KEEP YOUR E-MAIL ADDRESS UPDATED. Your e-mail address is your
  means of receiving electronic case notices, therefore updating your record is critical. See
  instructions regarding updating e-mail address. Any questions, please contact the division which
  you are filing your notice.


              NAME                    Maggie E. Filler

              FIRM                   Roderick and Solange MacArthur Justice Center

              STREET                  160 East Grand Avenue, 6th Floor
              ADDRESS
              CITY/STATE/ZIP          Chicago, Illinois 60611

              PHONE                    (312) 503 -0899
              NUMBER

  If you have previously filed an appearance with this Court using a different name, enter that
  name:



  List all active cases below in which you currently have an appearance on file.

           Case Number                       Case Title                     Assigned Judge
          15-cv-00605              Vermillion v. Levenhagen, et al.,       Richard L. Young




  (Attach a separate sheet if necessary.)
     /s/ Maggie E. Filler
  _______________________________________                          10/18/2019
                                                                ___________________________
                 Attorney’s Signature                                 Date
